ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_03_FR.txt. 76

OPINION DISSIDENTE DE M. HACKWORTH
[Traduction]

Je regrette d’être obligé de différer de l'avis de la Cour en la
présente affaire.

On a soumis deux questions à la Cour. La première est de savoir
si l'Assemblée générale a le droit « pour une raison quelconque »
de refuser d'exécuter un jugement du tribunal administratif des
Nations Unies accordant une indemnité à un fonctionnaire des
Nations Unies à l'engagement duquel il a été mis fin sans l’assen-
timent de l'intéressé.

La deuxième question, qui n’appelle de réponse que si la Cour
répond par l’affirmative à la question 1), demande l'énoncé des
principaux motifs sur lesquels l’Assemblée générale peut se fonder
pour exercer légitimement ce droit.

Le tribunal administratif des Nations Unies a été créé par la
résolution 351 (IV), adoptée par l’Assemblée générale le 24 novembre
1949, approuvant le statut qui devait régir le tribunal. Celui-ci
a reçu l'autorité de statuer sur des requêtes qui invoquent
Vinobservation des contrats d'engagement des fonctionnaires du
Secrétariat des Nations Unies ou de leurs conditions d'emploi.
Les termes «contrat» et «conditions d'emploi» comprennent,
conformément à l’article 2 du statut, «toutes dispositions perti-
nentes du statut et du règlement en vigueur au moment de l’inob-
servation invoquée, y compris les dispositions du règlement des
pensions du personnel ».

Les questions devant nous se posent principalement en raison
des dispositions contenues dans les articles 9 et 10 du statut.

L'article 9 dispose entre autres que:

«.... lorsqu'il y a lieu à indemnité, celle-ci est fixée par le tribunal
et versée par l'Organisation des Nations Unies ou, le cas échéant,
par l'institution spécialisée à laquelle la compétence du Tribunal
s'étend aux termes de l’article 12 1».

L'article 10 dispose en son paragraphe 2 que: « Les jugements
sont définitifs et sans appel. »

Ce sont ces dispositions sur le paiement des indemnités en argent
et le caractère définitif des jugements qui ont donné lieu aux ques-
tions sur lesquelles la Cour est invitée à donner son avis.

La question: «L'Assemblée générale a-t-elle le droit .... de
refuser d'exécuter un jugement .... accordant une indemnité... »
doit s'entendre comme visant un droit légal. Ceci résulte du fait

1 L'article 12 prévoit l’extension de la compétence du tribunal aux institutions
spécialisées dans certaines conditions.

33
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 77

que la Cour ne peut donner d'avis consultatif que sur les questions
juridiques {article 65 du Statut) comme de la demande formulée
dans la deuxième question d’énoncer les principaux motifs pour
lesquels l’Assemblée générale peut exercer «légitimernent » ce
droit.

Nous pourrions nous borner à examiner les termes du statut du
tribunal et à leur appliquer les règles ordinaires d'interprétation
légale. Par cette méthode on pourrait dire que les termes du statut
sont clairs et sans ambiguïté et, par conséquent, se prêtent 4 une
seule interprétation, à savoir que les décisions du tribunal sont
définitives et sans appel et que l’Assemblée est tenue de verser
toute indemnité accordée par le tribunal. Cette méthode simpli-
fierait le problème à l'excès. Certes, la question de l’Assemblée
invite la Cour à tenir compte, non seulement du statut du tribunal
administratif, mais aussi de «tous autres instruments et textes
pertinents ».

Quand on envisage les conséquences juridiques d’une mesure
prise par un organe des Nations Unies, la Charte de l'Organisation
est évidemment un texte pertinent. C’est le texte qui définit les
pouvoirs et les devoirs des organes des Nations Unies. C’est le
texte qui régit ces différents organes, en un mot, c’est la loi orga-
nique — la constitution — de l'Organisation.

Par cet instrument, l'Organisation a réparti entre ses principaux
organes leurs différents domaines d’activité. Il faut qu’une mesure
prise par un organe trouve sa justification dans le cadre des pou-
voirs et des devoirs qui y sont énoncés. Il faut nécessairement
Vapprécier à la lumière des pouvoirs et des devoirs conférés par
la Charte à cet organe, et vérifier si elle est compatible avec ces
pouvoirs et ces devoirs.

* * *

La question qui nous occupe ici intéresse les fonctions de deux
des organes principaux des Nations Unies — l’Assemblée générale
et le Secrétariat.

Le Secrétaire général est le plus haut fonctionnaire des Nations
Unies. Avec le personnel sous ses ordres, il forme le Secrétariat
{article 97).

Le Secrétaire général procède aux nominations, mais il le fait
conformément aux règles prescrites par l’Assemblée générale.
Leurs fonctions sont distinctes, mais ils ont aussi une responsa-
bilité commune. Cette responsabilité commune est d'assurer que
«dans le recrutement et la fixation des conditions d'emploi du
personnel .... les plus hautes qualités de travail, de compétence
et d’intégrité » soient assurées (article ror).

Bien qu'on n’en ait rien dit, on peut présumer que c’est pour
remplir cette condition des plus hautes qualités de travail, dont

34
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 78

l'harmonie au sein du Secrétariat est un élément essentiel, que
le tribunal administratif a été créé. C’est à propos de différends
entre le Secrétaire général et les fonctionnaires que le tribunal
a reçu compétence en vertu de l’article 2 de son statut.

*
* *

Nous en arrivons à la question de la nature du tribunal admi-
nistratif sur laquelle se sont longuement étendus les exposés
écrits et oraux des divers gouvernements.

Après avoir énuméré les principaux organes des Nations Unies,
l’article 7 de la Charte dispose, dans son second paragraphe :

«Les organes subsidiaires qui se révéleraient nécessaires pour-
ront être créés conformément à la présente Charte. »

La phrase «conformément à la présente Charte» reçoit son
expression définitive aux articles 22 et 29, par lesquels l’Assemblée
générale et le Conseil de Sécurité sont autorisés respectivement
à créer des organes subsidiaires.

L'article 22 dispose :

« L'Assemblée générale peut créer les organes subsidiaires qu’elle
juge nécessaires à l'exercice de ses fonctions. »

Ti faut donc en conclure que, quand l’Assemblée générale a
approuvé le statut créant le tribunal administratif, elle l’a fait
dans l'exercice des pouvoirs qu’elle détient de l’article 22. Cette
autorisation ne figure nulle part ailleurs dans la Charte, et nulle
part ailleurs dans la Charte on ne saurait trouver d'autorisation
expresse ou implicite permettant à l’Assemblée générale d'établir
une autre espèce d’organe qu’il soit judiciaire, quasi-judiciaire ou
non judiciaire.

Il est pertinent de rappeler ici les travaux préparatoires de la
conférence de San-Francisco.

Le projet de l'article 22, tel qu'il avait été établi par la com-
mission compétente à San-Francisco, permettait à l’Assemblée de
créer «.... les organismes et offices qu’elle jugerait nécessaires à
l’accomplissement de ses fonctions». Ce texte suivait les termes
des propositions de Dumbarton Oaks.

Plus tard, le projet fut changé et devint le texte actuel, pour
se conformer à l’article 7 supra de la Charte. La conférence l’a
approuvé sous cette forme modifiée et c’est sous cette forme
qu’il est maintenant rédigé. Il est donc inutile de dire, comme
on l’a prétendu, que le statut du tribunal repose sur l'article 1017
de la Charte et que, sur cette base, il échappe aux conséquences
de l’article 22. Cet argument doit être écarté comme dénué de
fondement juridique.

35
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 79

La conclusion raisonnable est donc que le tribunal administratif
est un organe swbsidiaire de l’Assemblée générale, créé par un
acte de l’Assemblée dans le cadre de l'autorisation donnée par
l’article 22.

Deux questions se posent ici: l’une se rapporte au sens des
mots « organe subsidiaire » et l’autre concerne l'expression « néces-
saires à l'exercice de ses fonctions » — étant entendu qu'il s’agit
des fonctions de l’Assemblée générale.

Le terme «organe subsidiaire » a un sens particulier bien connu.
Il signifie un organe auxiliaire ou inférieur chargé de fournir aide
et assistance en une capacité subordonnée ou secondaire. C'est
la l'interprétation ordinaire du sens de ce terme.

L'expression «nécessaires à l'exercice de ses fonctions » signifie
Vaccomplissement par l’Assemblée générale de ses fonctions en
vertu de la Charte.

Les rédacteurs de la Charte ont reconnu que la multiplicité des
devoirs imposés à l’Assemblée générale nécessiterait l’aide de
différents types d’organes subsidiaires. C’est pourquoi la disposition
de l'article 22 donne à l’Assemblée l’autorité d’organiser cette
assistance. Mais on ne trouve nulle part dans la Charte la suggestion
ou l'indication que l’Assemblée générale pourrait abdiquer l’une
quelconque de ses fonctions, ou qu’elle pourrait les transférer à
un autre organe ou office, de manière à abandonner son contrôle
sur la question.

Il est également contraire à la réalité de présumer qu’un organe
subsidiaire, jouissant d'une certaine autorité déléguée, puisse
obliger l'organe principal, jouissant de pleins pouvoirs en vertu de
la Charte. Cela présenterait une situation anormale et unique dans
l’organisation internationale — une situation qui ne trouve pas
sa sanction expresse ou implicite dans la Charte. Les buts et objets
de la Charte ne sauraient être effacés ou déjoués par un tel phéno-
mène. Toute la conception de la Charte a été que le rôle des organes
subsidiaires, comme leur nom l'indique, serait d'aider et non de
contrôler l’organe principal. Tout autre point de vue, si on l’accep-
tait, rendrait extrêmement dangereuse la création d'organes
subsidiaires, à moins que leurs pouvoirs ne soient strictement
limités. L’organe principal doit demeurer l'organe principal avec
pouvoir d'accepter, de modifier ou de rejeter les actes ou recom-
mandations des organes subordonnés, s’il ne veut pas devenir
functus officio dans un domaine particulier.

Conclure que l’Assemblée générale, qui a conféré au tribuna’
administratif une certaine autorité dans les questions admini
tratives, est maintenant irrecevable à mettre en question t ute
mesure prise par le tribunal qu’elle a créé, serait pénaliser |’ Asse.n-
blée pour avoir été moins prudente qu’elle n’aurait pu l’étre quand
elle a essayé de donner aux fonctionnaires, par l’établissement du
tribunal, l’assurance de son désir de les voir traiter équitablement.
Mais il faut comprendre et accepter cette assurance en tenant

36
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 80

compte du fait qu’en dernière analyse c’est l’Assemblée générale
qui exerce l’autorité suprême. Tout acte de l’Assemblée qui parai-
trait se prêter à une autre interprétation doit être examiné en
tenant compte de ce contexte, en sorte que la Charte soit préservée
en sa forme actuelle, tant qu’elle n’aura pas été amendée de la
façon prévue au chapitre XVIII.

On ne saurait présumer à la légère que l’Assemblée, en approuvant
le statut du tribunal administratif, eût l'intention de s’interdire
de prendre des mesures lorsque cela serait nécessaire. Un examen
raisonnable du problème donnant leurs places légitimes à la Charte,
comme au statut du tribunal, évitera une telle présomption. Nous
ne pouvons aboutir à une conclusion soutenable par l’examen du
statut pris isolément. C’est ce que l’Assemblée a certainement
reconnu lorsqu'elle a demandé à la Cour, dans sa résolution, de
tenir compte du «statut du tribunal administratif des Nations
Unies et de tous autres instruments .... pertinents». La Charte
est certainement un instrument pertinent. Tous les autres instru-
ments, y compris le statut, doivent être envisagés à la lumière de
la Charte et compte tenu de celle-ci.

A l'appui de l’idée que l’Assemblée générale n’a pas le pouvoir de
reviser les décisions du tribunal administratif, on a soutenu que
le statut ne contient aucune réserve de ce droit. Cet argument
n'est nullement convaincant. J’admets sans peine que pareille
réserve aurait simplifié le cours des choses tel qu’il s’est développé
par la suite, mais je ne puis admettre que pareille réserve fût
absolument nécessaire. La nature du tribunal, son mode de création
et le but pour lequel il a été créé, donnent le démenti à cette idée.
Tout pouvoir qui n’a pas été spécialement délégué, y compris
celui de reviser, était en droit réservé par l’Assemblée.

On a souligné également qu’en, créant le tribunal administratif
l’Assemblée générale s’est fondée, ou avait le droit de se fonder,
sur certains pouvoirs implicites en vertu de la Charte, et en
particulier celui de donner effet à l’article 101, paragraphe 3, au
sujet du maintien des plus hautes qualités de travail, etc. On
prétend que cela nécessitait la création d’un tribunal judiciaire.
L’argument n’est pas persuasif.

La doctrine des pouvoirs implicites a pour rôle de donner effet,
dans des limites raisonnables, aux pouvoirs explicites et non de les
supplanter ou de les modifier. L’Assemblée générale a expressément
reçu pouvoir dans l’article 22 de créer les organes subsidiaires
qu'elle jugerait nécessaires à l’exercice de ses fonctions, qu'il
s'agisse des fonctions régies par l’article 101 ou par tout autre article
de la Charte. En vertu de cette autorisation, l’Assemblée peut
créer tout tribunal nécessaire à l'exercice de ses fonctions. En face
de ce pouvoir exprès, il n’est donc pas permis d’invoquer la doctrine
des pouvoirs implicites pour créer un tribunal d’une nature apparem-
ment différente, pas plus qu’il n’y a de raison de conclure que la

37
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 81

chose s’est produite en fait. Il importe peu, en fin de compte, que
le tribunal soit appelé judiciaire, arbitral ou administratif — ce
qui est, en fait, son nom. On ne saurait attacher un sens déter-
minant au nom ou à la fonction du tribunal.

Sur cette première phase du problème j'arrive donc à la conclusion
que le tribunal administratif est un organe subsidiaire de l’Assem-
blée générale et que les décisions de ce tribunal ne jouissent pas
d’une immunité de revision par l’Assemblée, si l’occasion d’une
telle revision se présentait.

*
* *

Pour comprendre plus clairement la position juridique de l’Assem-
blée vis-a-vis des décisions du tribunal, il est commode d’examiner
les articles 9 et ro du statut dans l’ordre inverse, car si les disposi-
tions de l’article 10 sur le caractère définitif des jugements ne
s'appliquent pas a l’Assemblée, les arguments se rapportant aux
prétendues obligations de l’article 9 perdent beaucoup de leur force.

La fonction du tribunal administratif est bien connue. Il devait
fournir un recours aux fonctionnaires ayant des griefs contre le
Secrétaire général fondés sur la prétendue inobservation par celui-ci
de leurs contrats d'engagement.

Dans ce domaine limité, le tribunal a certainement compétence
pour rendre des décisions que l’article 10 déclare « définitives et
sans appel ».

Mais cette compétence et le caractère définitif des décisions ne
tranchent pas la question plus large posée à la Cour de savoir si
les décisions du tribunal sont obligatoires pour les Nations Unies
en général et l’Assemblée en particulier. [1 est reconnu que les
décisions d’un tribunal, qu'il s’agisse d’un tribunal judiciaire ou
autre, sont obligatoires pour.les parties en cause. C’est là l'énoncé
d’une règle générale de droit qui trouve son expression concrète
dans l’article 59 du Statut de la Cour, qui dispose :

«La décision de la Cour n’est obligatoire que pour les parties
en litige et dans le cas qui a été décidé. »

Qui sont les parties en cause devant le tribunal administratif ?

Les parties sont le requérant (le fonctionnaire) d’une part et
le Secrétaire général (ou, le cas échéant, l'institution spécialisée)
de l’autre. Cela est démontré clairement par l’histoire de la création
du tribunal. Cela est également démontré clairement par les arti-
cles 9 et 12 du statut, par le règlement adopté par le tribunal et
par les affaires portées à sa barre.
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 82

Le requérant est la partie demanderesse et le Secrétaire général,
ou l'institution spécialisée, la partie défenderesse. Les affaires sont
‘intitulées : «[Nom du fonctionnaire}, requérant, c. le Secrétaire
général des Nations Unies, défendeur ». Ces parties sont constam-
ment désignées par le tribunal comme « le requérant » et «le défen-
deur » ou comme «les parties». L'objet de la demande est une
décision ou une mesure du Secrétaire général ou de Vinstitution
spécialisée (suivant le cas), contestée par le fonctionnaire.

Mais l’Assemblée générale, ou les Nations Unies comme telles,
sont-elles également parties en cause ?

Il est difficile de voir comment il pourrait en être ainsi. Le fonc-
tionnaire ne se plaint pas de l’Assemblée ou de l’Organisation des
Nations Unies. Il se plaint du Secrétaire général. C’est lui qui est
accusé d’avoir failli en quelque manière à satisfaire correctement
aux droits contractuels du fonctionnaire.

Mais on a dit que le Secrétaire général représente l'Organisation
et que, par conséquent, celle-ci est responsable des actes de celui-ci.

Cet argument peut être poussé beaucoup trop loin. Il est vrai
que le Secrétaire général est le plus haut fonctionnaire des Nations
Unies et qu’en cette qualité il agit pour le compte de l'Organisation.
Ses actes officiels, en ce qui concerne les opérations entre l’Orga-
nisation et les tiers, personnes physiques ou juridiques : tels que
les contrats pour l'achat de fournitures et d'équipements, les
contrats portant sur des services, la location de locaux, etc.,
lorsqu'ils sont passés dans les limites de ses pouvoirs, engagent
la responsabilité de l'Organisation. Ces activités sont régies par
des règles de droit privé. Les différends qui s’y rapportent sont
de l’ordre des différends pour lesquels les Nations Unies ont été
autorisées par l’article VIII, section 29, de la convention de 1946
sur les privilèges et immunités des Nations Unies, à «prévoir
des modes de règlement appropriés » (1, N. U., Recueil des traités,
1946-1947, pp. 17, 31).

Mais il est une autre catégorie d’activités pour laquelle le
Secrétaire général agit en une qualité toute différente. Cette
catégorie touche aux affaires intérieures de l'Organisation. C’est
un domaine purement intérieur à l’Organisation. Les actes accom-
plis dans ce domaine ne sont pas régis par les notions du droit
privé. Ils sont régis par les dispositions de la Charte et par les
règlements pris en application de celle-ci. C’est dans ce domaine
que rentrent les différends entre les fonctionnaires et le Secrétaire
général. Pour employer une analogie du droit international, ce
sont des différends d'ordre interne.

Le Secrétaire général et le personnel constituent, comme nous
l'avons vu, le Secrétariat, l’un des organes principaux des Nations
Unies. Les différends entre les fonctionnaires et le Secrétaire
général sont des différends entre les parties composantes de cet
organe. Ce ne sont pas des différends entre deux organes des

39
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 83

Nations Unies ou entre un organe principal d’une part et les
Nations Unies de l’autre. Ce ne sont pas des différends entre les
fonctionnaires et les Nations Unies comme telles, ou entre les
fonctionnaires et l’Assemblée générale.

Par conséquent, si ce ne sont pas des différends entre le fonction-
naire et les Nations Unies, ou entre le fonctionnaire et l’Assemblée
générale, et si ni les Nations Unies ni l’Assemblée générale ne
sont parties à une affaire soumise au tribunal administratif,
comment justifier la conclusion que l’une ou l’autre est liée par
la décision du tribunal ?

Il faut en conclure, en droit, que la disposition de l’article 10
du statut, d’après laquelle les décisions du tribunal seront définitives
et sans appel, signifie uniquement qu'elles sont définitives et sans
appel entre les parties en cause, et ni les Nations Unies, ni l’Assem-
blée générale ne peuvent étre considérées comme une partie.

*
* *

Ceci nous amène à l’examen de l’article 9 du statut qui dispose
que toute indemnité fixée par le tribunal sera versée par les
Nations Unies.

Ici encore il ne suffit pas de se reporter au statut seul et d’appli-
quer aux termes dont il se sert les règles ordinaires de l’inter-
prétation légale. Nous ne pouvons, comme nous l'avons déjà
dit, examiner le statut isolément. Il faut l’examiner à la lumière
des autres instruments pertinents. La Charte est l’un de ces
instruments. Le devoir d’un tribunal, lorsqu'il est en face d’une
incompatibilité apparente entre une disposition législative et la
constitution (la Charte), est d’essayer de les réconcilier. Si cela
n’est pas possible, la constitution doit l'emporter.

Les fonctions de l’Assemblée générale telles qu’elles ont été
énoncées dans les propositions de Dumbarton Oaks ont été revisées
et développées à la conférence de San-Francisco. Mais pendant
toute la discussion, depuis Dumbarton Oaks jusqu’à la signature
de la Charte à San-Francisco, il a été reconnu que l’Assemblée
générale était l’organe des Nations Unies auquel devait être
confié la haute main sur l’ensemble des affaires financières de
l'Organisation. Elle a reçu l'autorité d’« examiner et approuver »
le budget et de répartir parmi les membres «les dépenses de
l'Organisation » (article 17). Elle est à la fois l'autorité qui taxe
et celle qui dépense. Dans ses rapports avec l'Organisation, elle
est dans une position quasi fiduciaire.

Dans l’accomplissement de cette double fonction de trouver des
ressources et d'engager des dépenses, l’Assemblée générale agit
pour le compte et au nom de l'Organisation. L'importance que
l'Organisation attache à l’exercice de ces fonctions est démontrée
par l’article 18 de la Chartre à propos du vote à l’Assemblée. On y

40
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 84

déclare que chaque membre dispose d'une voix et que les décisions
«sur les questions importantes » sont prises « à la majorité des deux
tiers des membres présents et votant ».

Pour guider l’Assemblée générale dans la détermination des
questions qui doivent être considérées comme importantes et par
conséquent exigent le vote d’une majorité des deux tiers, l’article 18
donne une liste qui n’a rien de limitatif, mais qui est simplement
énumérative des questions considérées par l'Organisation comme
ayant une importance prédominante. Dans cette liste figurent les
«questions budgétaires ». Cela montre donc clairement l’impor-
tance attachée par les parties à la Charte aux affaires financières
de l'Organisation. A vrai dire, les affaires budgétaires ou financières
de toute organisation, qu’il s'agisse d’un gouvernement national,
d’une municipalité, d'une société privée, d’une institution sociale
ou charitable, sont des éléments de préoccupation dans la vie de
l'Organisation.

On a imaginé diverses méthodes de contrôle financier dans les
organisations nationales ou d’une portée moins large, comportant
un système de vérifications et de contre-vérifications. Dans le cas
des Nations Unies, c’est l’Assemblée générale qui est investie du
contrôle sur le prélèvement des revenus et sur les dépenses. Tous
les Membres des Nations Unies sont directement intéressés à ce
que fait l’Assemblée en ces matières. Leurs propres problèmes
budgétaires nationaux peuvent être affectés par des dépenses
raisonnables ou non, faites en leur nom, par l’Assemblée générale.

Ceci nous amène directement au centre de la question posée dans
la demande d’avis consultatif : l’Assemblée générale «a-t-elle le
droit, pour une raison quelconque, de refuser d'exécuter un juge-
ment » du tribunal « accordant une indemnité » à un fonctionnaire
des Nations Unies à l'engagement duquel il a été mis fin sans
l’assentiment de l'intéressé ? — en d’autres termes, l’Assemblée
générale, en approuvant le statut du tribunal administratif, s’est-
elle privée du droit d'exercer ses fonctions normales en vertu de
la Charte et, en particulier, celles qui se rapportent aux questions
budgétaires ?

Ceux qui. ont soutenu que les jugements du tribunal adminis-
tratif devaient recevoir effet par paiement ont invoqué diverses
raisons à l’appui de leur thèse. Entre autres, la théorie qu'un
rapport contractuel est institué entre le fonctionnaire et les Nations
Unies, en raison du fait que le tribunal administratif est mentionné
dans le statut du personnel (article 11.2, tel qu'il a été adopté par
la résolution 590 (V) du 2 février 1952, et amendé par les résolutions
781A (VIII) et 782 (VIIL)), et également en raison du fait que le
tribunal est un organe judiciaire, dont les décisions doivent étre
respectées.

Ces arguments ne vont pas au fond de la question. L’article 11.2
dit simplement :

41
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 85

« Le tribunal administratif des Nations Unies, suivant les condi-
tions fixées dans son statut, connaît des requêtes des membres
du personnel qui invoquent la non-observation des conditions
d'emploi, y compris toutes dispositions applicables du statut et
du règlement du personnel, et statue sur ces requêtes. »

Il est difficile de voir comment on peut dire que cette disposition
établit un rapport contractuel entre le fonctionnaire et les Nations
Unies, imposant à celles-ci le devoir de payer tous les jugements
rendus par le tribunal, quelle que soit la nature de ces jugements.
Au surplus, ceux qui soutiennent cette opinion reconnaissent que
l’Assemblée peut à tout moment modifier le statut du personnel. .
En fait, il est expressément déclaré dans le règlement du personnel
(chapitre IV, annexe II a) i)) que la nomination est sujette aux
«modifications dûment apportées à ces dispositions de temps à
autre ». |

Le fait, si c’en est un, que le tribunal administratif est un organe
judiciaire, n’impose pas à l’Assemblée l'obligation d'ouvrir des
crédits pro forma, en application de l’article g du statut. Dans
l'exercice de son pouvoir budgétaire, l’Assemblée agit comme un
corps délibérant avec un pouvoir absolument discrétionnaire
d'approuver ou de rejeter un élément du budget dans l'intérêt des
Nations Unies et d'une bonne administration telle qu’elle les
conçoit. Il n'est pas permis d'en conclure que par l’article g du
statut l’Assemblée ait donné ou ait jamais voulu donner une
approbation préalable en blanc aux montants imprévisibles des
indemnités accordées par le tribunal. Rien ne permet d'attribuer
à l’Assemblée une réduction aussi large de ses fonctions constitu-
tionnelles.

En dernière analyse, le tribunal administratif, quel que soit le
nom qu’on lui donne, n’est pas un organe créé par la Charte. Il n’a
pas un statut constitutionnel comparable à l’Assemblée générale.
Il est précisément, comme on l’a déjà dit, un « organe subsidiaire »
de l’Assemblée.

Mais on a prétendu qu’un jugement du tribunal administratif
crée à l'encontre des Nations Unies une dette ou une obligation
légale et pour le fonctionnaire un droit acquis.

Ces conclusions présupposent l'existence d’un jugement valable.
Aucune dette ou obligation juridique ayant un statut juridique
déterminé ne peut résulter d’un jugement inique et aucun droit ne
saurait être acquis en vertu d'un pareil jugement.

Nous pourrions admettre l'existence d’un droit à recourir au
tribunal administratif pour entendre statuer sur une plainte, mais
un jugement du tribunal ne crée pas ipso facto d'obligation à
Vencontre des Nations Unies ou de droit acquis au profit du
fonctionnaire.

A l'appui de la thèse que les jugements sont obligatoires pour
l’Assemblée, on a encore invoqué l'argument qu'en vertu de
l'article o du statut, l’Assemblée s'est engagée au paiement des

42
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 86

indemnités en argent. Mais faut-il en conclure que l'article 9
signifie que l’Assemblée s’est engagée à payer toutes les indemnités,
quelles qu’elles soient, quand bien même l’Assemblée verrait une
raison légitime de considérer qu'elles ne méritent pas ce traitement ?
Cela signifierait-il que l’Assemblée s'est mise hors d’état d'examiner
un jugement qui paraît contestable à première vue ? Enfin, cela
signifie-t-il que l’Assemblée a abandonné une partie de ses fonctions
en matière budgétaire à un office subsidiaire, dont elle doit honorer
les décisions en votant des crédits, même si elle n’est pas d'accord
avec ces décisions ? Il semble que ces questions fournissent leur
propre réponse.

Ti est généralement reconnu que les cours et autres tribunaux,
si louables que soient leurs intentions, ne sont pas infaillibles. En
reconnaissance de ce fait, des tribunaux d’appel ont généralement
été créés. Dans le cas actuel, le tribunal administratif est le seul
tribunal’ C’est donc une raison de plus pour rejeter la thèse que
l’Assemblée générale a perdu tout contrôle et qu’elle est à la merci
du tribunal, en l’absence de preuves irréfutables que tel est bien
le cas.

Si l'on conclut que par l’article 9 du statut l’Assemblée a aban-
donné son pouvoir discrétionnaire en matière budgétaire, dans la
mesure des jugements rendus par le tribunal et qu'elle doit voter
les crédits nécessaires pour satisfaire à ces jugements, rien alors
dans la Charte n’empécherait l’Assemblée de prendre des engage-
ments semblables envers d’autres organes subsidiaires et, de cette
manière, de réduire peu à peu à néant son contrôle dans un domaine
où elle a reçu tout pouvoir de contrôle.

L'Assemblée est chargée par la Charte du devoir d’« examiner
et d'approuver » le budget de l'Organisation. Manifestement, il
ne lui est pas permis d’abdiquer cette fonction législative essentielle
dont elle a été soigneusement investie ou de la transférer à d’autres.

Quel est donc le sens véritable et l'effet que nous attachons à
l’article 9 du statut? L'Assemblée doit-elle faire honneur aux
jugements, sans question, ou bien a-t-elle le droit de les discuter ?’

L'interprétation raisonnable de l’article 9, interprétation com-
patible avec la Charte, veut qu'en disant que dans tous les cas
où il y a lieu à indemnité celle-ci sera fixée par le tribunal «et
versée par l'Organisation des Nations Unies », l’Assemblée posait
une règle de politique générale à suivre par elle dans les circons-
tances ordinaires, mais qu’elle ne prenait pas l'engagement
inconditionnel de ne pas refuser les crédits en aucun cas ni en
aucune circonstance. Elle n'a pas dit qu’en aucune circonstance
elle n’examinerait un jugement ou qu’elle ne le ferait examiner,
même s’il y avait des raisons apparentes de le faire. En résumé,
nous pouvons tirer les conclusions suivantes :

Premièrement, dans l'exercice de son autorité budgétaire à
laquelle nous nous sommes déjà référés, l’Assemblée ne saurait

43
TRIB. ADM. N. U: (OP. DISS. DE M. HACKWORTH) 87

manquer d’examiner un jugement lorsqu’il fournit un élément
de budget a voter ;

Deuxièmement, l'Assemblée ne saurait fermer les yeux sur un
jugement, s’il est contestable à première vue.

Troisièmement, dans la procédure d’examen et d’adoption des
budgets, chaque membre de l’Assemblée a le droit constitutionnel
exprès de voter pour ou contre n'importe lequel élément de
budget ; et

Quatrièmement, aucun membre de l’Assemblée ne peut être privé
de ce droit.

On a généralement admis que l’Assemblée a le «pouvoir» de
refuser des crédits, et on a essayé de tracer .une distinction entre
l'exercice d’un «pouvoir» et l'exercice d’un «droit». On a dit
que dans la situation actuelle il n’y a pas de droit légal à refuser
le crédit. Cette conclusion est sans aucune justification juridique.
Elle revient à dire que l'exercice d’un droit constitutionnel n’est
pas l'exercice d'un droit légal. En refusant de voter les crédits
pour exécuter un jugement, l’Assemblée n’exercerait pas un
simple pouvoir. Elle exercerait non seulement un «pouvoir »,
mais un «droit légal» incontestable, conféré par la Charte. Un
droit qu'à mon avis elle n’a aucunement abandonné.

Il en résulte que la disposition du statut d’après laquelle les
indemnités du tribunal seront versées par les Nations Unies ne
prive pas l’Assemblée du droit, lorsque la question est soulevée,
d'examiner ou de faire examiner le jugement. La décision n’a
pas l'autorité de la chose jugée, en ce sens que l’Assemblée ne
pourrait exercer ces pouvoirs en vertu de la Charte. Même si
nous admettons que l’Assemblée puisse abandonner ses préroga-
tives à cet égard, nous ne pouvons présumer qu’elle l’a fait
implicitement.

Pour soutenir la thèse que les décisions du tribunal créent une
responsabilité juridique à la charge de l'Organisation que celle-ci
n’a pas le droit d'ignorer, on s’est référé à la section 27 de l’accord
relatif au siège entre les Nations Unies et les États-Unis d’Amé-
rique du 26 juin 1947, qui prévoit que tout différend relatif à
l'interprétation ou a l’application de cet accord sera déféré à
un tribunal arbitral «aux fins de décision définitive ». Le raison-
nement consiste à dire que la décision du tribunal arbitral serait
obligatoire pour l'Organisation des Nations Unies et non pas
simplement pour le Secrétaire général et que l’Assemblée générale
n'aurait pas le droit légal de répudier la sentence (11, N. U.,
Recueil des Traités (1947), 13, 31).

Cette conclusion n'est pas contestable, mais il est difficile de
prétendre qu’au point de vue de sa force obligatoire une décision
du tribunal administratif soit analogue à celle d’un tribunal

44
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 88

arbitral, institué en vertu de l’accord relatif au siège. Les deux
situations sont absolument différentes.

L'article 21 de l'accord relatif au siège se rapporte aux différends
entre les Nations Unies, d’une part, et les États-Unis d'Amérique
de l’autre, et non pas à des différends entre les États-Unis et le
Secrétaire général. Il prévoit que trois arbitres seront désignés,
l’un par le Secrétaire général, l’autre par le Secrétaire d'État des
Etats-Unis et le troisième par l'accord des deux autres, ou à défaut
d'accord entre eux par le Président de cette Cour. Vient ensuite
une disposition permettant à l’Assemblée générale de demander
un avis consultatif, après quoi le tribunal rendra une décision
définitive.

Il faut noter :

Premièrement, que l'accord relatif au siège est un accord entre
les Nations Unies et un État Membre ;

Deuxièmement, que les différends auxquels il se rapporte sont
des différends entre les Nations Unies et un État Membre ;

Troisièmement, qu’en pareil cas le Secrétaire général a un rôle
purement nominal comme représentant des Nations Unies ;

Quatrièmement, que l'accord relatif au siège a été conclu à la suite
de la convention sur les privilèges et immunités, approuvée par
l’Assemblée générale le 13 février 1946. Cette convention a spéciale-
ment conféré aux Nations Unies capacité a) de contracter, b)
d'acquérir et de vendre des biens, c) d’ester en justice, et d) de
prévoir des modes de règlement appropriés pour «les différends en
matière de contrats», etc. (I, N. U., Recueil des Traités, 1946-
1947, art. VIII, section 29, pp. 17 et 30); et

Cinquièmement, que la convention sur les privilèges et immunités

a subordonné son entrée en vigueur, en ce qui concerne un membre
des Nations Unies, au dépôt par ce membre auprès du Secrétaire
général d’un instrument d'adhésion. Ces instruments ont été
déposés.
_ Cela montre clairement que les décisions d’un tribunal arbitral
prévues par l'accord relatif au siège sont dans une position toute
différente de celles d’un tribunal administratif créé par l’Assemblée
générale.

En premier lieu, les décisions d’un tribunal arbitral régies par
l'accord relatif au siège sont fondées sur une convention inter-
nationale.

En second lieu, les différends sont des différends entre les Nations
Unies et un État Membre à propos d’un accord passé en application
d'une convention.

Dans le cas du tribunal administratif au contraire,

a) celui-ci n’a pas été créé en application d’une convention
internationale, mais en application de l'autorité que l’Assemblée
générale tient de la Charte de créer des organes subsidiaires, et

45
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) 89

b) les différends soumis au tribunal ne sont pas des différends
entre les Nations Unies et un fonctionnaire, mais entre le Secrétaire
général et un fonctionnaire.

Il est donc évident qu’au point de vue du caractère définitif des
décisions et de la naissance d’une responsabilité légale à la charge
des Nations Unies, il n’y a pas d’analogie entre les deux situations.

Ce qu’on vient de dire au sujet de l'accord du siège s’applique,
avec une force égale, à l’arbitrage en vertu de l’accord du rer juillet
1946 entre les Nations Unies et la Confédération suisse au sujet
de certains biens appartenant à la « ville de Genève» (1, N. U.,
Recueil des Traités, 1946-1947, 156).

Enfin, il a été dit qu’une décision du tribunal administratif
est une décision d’un organe judiciaire et que la Charte ne permet
pas à l’Assemblée générale d’exercer des fonctions judiciaires :
par conséquent, elle ne peut reviser une telle décision.

Tl semble qu'il y a là confusion entre deux procédures tout à
fait distinctes, à savoir la revision au sens politique ou administratif
et la revision au sens judiciaire. Il est peu probable que l’Assemblée
se transforme en un tribunal exerçant une juridiction d’appel en
pareil cas. La notion d’appelant et d’intimé est absolument exclue.
L'Assemblée agirait comme un corps politique responsable du
bon fonctionnement d’un de ses organes subordonnés. Il n’appar-
tient pas à la Cour de dire comment le pouvoir de revision peut
être exercé. Il suffit de dire que l'autorité pour reviser existé,
et qu’il appartient à l’Assemblée de déterminer la meilleure façon
de l'exercer.

La seule question soumise à la Cour est la question abstraite
du droit pour l’Assemblée de refuser « pour une raison quelconque »
de donner effet à un jugement dccordant indemnité. A cette
question, je n’hésite pas à répondre par laffirmative.

*
* *

Ceci m’ameéne à la deuxième question, à savoir celle des « prin-
cipaux motifs sur lesquels l’Assemblée générale peut se fonder
pour exercer légitimement ce droit ».

Il n’y a pas lieu de supposer que l’Assemblée veuille agir à la
légère, ni qu’elle veuille agir arbitrairement. Ce serait incompatible
avec son intention lorsqu'elle a créé le tribunal administratif.
Par la nature des choses, il doit y avoir une position intermédiaire
entre l’action arbitraire de l’Assemblée et l’action qui lui est
imposée — une position qui donne garantie aux fonctionnaires
vis-à-vis du Secrétaire général et, en même temps, garantie à
l’Assemblée et aux Nations Unies.

Nous pouvons partir de l’idée qu’en créant le tribunal l’Assemblée
a envisagé a) la protection des droits contractuels des fonction-

46
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) go

naires contre les fautes et les actes arbitraires du Secrétaire
général ; b) qu’elle a envisagé également la protection du Secrétaire
général contre les exigences déraisonnables ou vexatoires des
fonctionnaires ; et c) qu'en résumé, et dans un sens large, elle a
envisagé le maintien au sein du Secrétariat d’un bon esprit de corps.

Si le tribunal s’écartait évidemment de ses buts généraux, par
exemple en refusant protection lorsque protection est nécessaire,
ou en accordant une indemnité plus grande qu'il n’est justifié
par les faits et les règlements applicables, il commettrait une
faute dans la procédure administrative. La gravité de la faute
serait une considération majeure dans n'importe quel cas, puisque
nul ne peut attendre d’un tribunal quelconque un fonctionnement
parfait sans défaillances.

En dehors de ce tableau général, il convient de remarquer qu’il
existe une présomption que les décisions des tribunaux, en par-
ticulier des juridictions de dernier ressort, sont justes et correctes,
mais c’est une présomption réfragable. On sait que la justice
n'est pas toujours rendue et c’est pourquoi il peut en résulter
un déni de justice.

Le déni de justice est une expression bien connue du droit
international. Elle fournit une base solide pour établir la respon-
sabilité de l’État dans le domaine des réclamations internationales.
Elle fournit la justification des critiques et de l'examen des
décisions des juridictions nationales de dernier ressort. Les tribu-
naux internationaux ont donné à l'expression, suivant la nature
des affaires qui leur étaient soumises, des définitions et des nuances
de sens variables. On peut citer à titre d'exemple : l'injustice
manifeste, l'erreur évidente dans l’administration de la justice,
l'injustice claire et notoire, la fraude, la corruption ou l'injustice
volontaire, la mauvaise foi, le jugement manifestement injuste, le
jugement arbitraire ou irréfléchi, la décision scandaleuse, etc., etc.

Je ne prétends pas que les décisions du tribunal administratif
puissent rentrer dans l’une quelconque de ces catégories. Je
n’examine ici aucun cas particulier ni aucun groupe de cas. Cette
question ne rentre pas dans les questions soumises à la Cour.

On lui demande uniquement d'examiner la question abstraite du
droit de refuser l'ouverture d’un crédit pour verser une indemnité.
A cette question j'ai répondu que rien ne permet de conclure que
l’Assemblée générale soit tenue d'exécuter une décision qui n’est
pas juridiquement solide et qui, faute de plausibilité juridique, ne
s'impose pas au respect de l’Assemblée. Le critère qui doit servir
de guide est la bonne administration de la justice au sein du
Secrétariat. Le déni de justice, au sens de la jurisprudence domi-
nante en la matière, ne saurait trouver place dans l'Organisation
des Nations Unies.

Si la conclusion que j'ai énoncée plus haut que l’Assemblée a le
droit de reviser un jugement du tribunal en raison de son devoir

47
TRIB. ADM. N. U. (OP. DISS. DE M. HACKWORTH) gi

« d’examiner et approuver le budget de l’Organisation » et de main-
tenir un haut degré de travail et d’intégrité est correcte, il doit
s’ensuivre qu’elle peut «légitimement » exercer ce droit, à propos
de tout jugement qui ne se recommande pas 4 un examen respec-
tueux et favorable.

Les principaux motifs pour lesquels l’Assemblée peut légitime-
ment exercer le droit de refuser de donner effet à un jugement
peuvent être énoncés simplement comme suit :

1} Quand le jugement est ultra vires ;

2) Quand le jugement révèle des fautes ou lacunes manifestes
dans l’administration de la justice ;

3} Quand le jugement ne présente pas une application fidèle
de la Charte, du statut du tribunal ou du statut et du
règlement du personnel aux faits de la cause; et

4) Quand, de toute évidence, le montant de l'indemnité est
soit excessif soit insuffisant.

(Signé) Green H. HACKWORTH.

48
